Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Teng et al (Enhancing reproducibility of SALDI MS detection by concentrating analytes within laser spot), Goto et al (Mesoporous organosilica films for laser desorption/ionization mass spectrometry), and Dupre et al (Investigation of Silicon-Based Nanostructure Morphology and Chemical Termination on Laser Desorption Ionization Mass Spectrometry Performance).
Teng does not teach the claims as amended. In particular, Teng fails to disclose or teach the surface-hydrophobized nanoparticles of its water-repellent thin film as “having a structure in which a plurality of the nanoparticles are stacked on each other in a thickness direction of the water-repellent thin film”. Teng teaches a single layer of nanocones. It is not clear how a person of ordinary skill would be able to stack the nanocones in the thickness direction of Teng without rendering unsuitable for its intended purpose. Teng relies on the specific configuration of its nanocone array to arrive at its intended operation, and furthermore, there is nothing in Teng suggesting the inclusion of stacked nanoparticles.
Neither Goto nor Dupre remedy the deficiencies of Teng. Goto was only cited to teach a triphenylamine organosilicon derivative with respect to dependent claims 2-3 and 6-8. Other than that the structure of Goto is a sample plate for laser desorption/ionization mass spectrometry, Goto has no structural features in common with present claim 1. Dupre was only cited to teach superhydrophobic fluorinated alkyl groups with respect to dependent claims 11-12. Other than being a sample plate for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783